
	
		II
		111th CONGRESS
		1st Session
		S. 2829
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2009
			Mr. Wyden (for himself,
			 Ms. Stabenow, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  cost of labor for building envelope improvements to be included for purposes of
		  the nonbusiness energy property tax credit.
	
	
		1.Modification to nonbusiness
			 energy property credit
			(a)In
			 generalParagraph (1) of
			 section 25C(c) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following flush sentence:
				
					Such term
				includes expenditures for labor costs properly allocable to the onsite
				preparation, assembly, or original installation of the
				component..
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
